Citation Nr: 1435527	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial compensable evaluation for the service-connected dyshidrotic eczema of the feet prior to January 17, 2013, and 10 percent thereafter. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was granted service connection for eczema in October 2009.  This disability was rated as noncompensable.  In a February 2013 rating decision, the RO increased this rating to 10 percent disabling, effective January 17, 2013.

This increase during did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the service-connected eczema remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case was remanded in December 2012 to afford the Veteran new VA examinations for the two issues above.  As it relates to the eczema issue, the Veteran was afforded this examination in January 2013.  Therefore, there was substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Beginning January 31, 2008, eczema has been manifested by a finding that at least five (5) percent, but less than twenty (20) percent, of the entire body or exposed areas of the body have been affected; there is also no evidence that anything more than topical therapy has ever been used for the condition.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent disability evaluation for eczema have been approximated since submission of the claim on January 31, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in May 2008.  This letter advised the Veteran of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in September 2009 and January 2013.  In whole, the examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Merits Analysis

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's eczema is rated under DC 7806, which provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated non-compensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The January 2013 VA examiner noted that the Veteran treated her eczema with topical corticosteroids for six weeks or more in the previous year, but that such treatment was not constant.  The examiner also noted that the eczema affected at least 5, but not more than 20, percent of the Veteran's total body area and less than 5 percent of the exposed area.

The evidence suggests that the Veteran has treated her eczema with only topical, not systemic, corticosteroids throughout the pendency of the appeal.  Moreover, while the September 2009 VA examination does not address the percentage of the Veteran's body affected, it, in conjunction with the other evidence in the claims file suggests that the Veteran's condition has remained relatively static throughout the pendency of the appeal.  Therefore, the evidence supports a rating of 10 percent, and the preponderance of the evidence is against the claim for a higher rating.  38 U.S.C.A. § 4.3.

Extra-Schedular

The Board finds there is no basis for referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The Veteran has not presented any evidence that her eczema results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of her eczema are already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 


ORDER

An initial 10 percent rating for eczema is granted effective January 31, 2008, and throughout the entire appellate period.


REMAND

The Board remanded the appeal in December 2012 for an opinion as to whether the Veteran had a pre-existing psychiatric disorder and if so, whether it was aggravated by service. The resulting examination is not adequate for appellate review, and 
the case is REMANDED for the following action:

1. Return the Veteran's claims file to the February 2013 VA mental disorders examiner for an addendum opinion.  If the February 2013 examiner is not available, the RO/AMC must provide the claims file to another appropriate examiner to render the requested medical opinion. 

The following considerations will govern the review:

 a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review and the resulting report must indicate that pertinent evidence was reviewed, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were made available for review. 

b. If the examiner determines that another examination is warranted, the RO/AMC must take appropriate steps to schedule the examination. 

c. ALTHOUGH THE EXAMINER IS REQUIRED TO REVIEW THE CLAIMS FOLDER AND ALL MEDICAL EVIDENCE OBTAINED BY THE RO, THE EXAMINER'S ATTENTION IS CALLED TO THE FOLLOWING:

ON SERVICE ENTRY: On December 2, 1975, the Veteran's service entrance examination questionnaire notes that she then denied having, or ever having had "depression or excessive worry." However, she apparently endorsed, then denied then having or ever having had "nervous trouble of any sort"

On December 3, 1975, the Veteran was referred for psychiatric consultation. The examiner found that the Veteran stated that she "experiences mild anxiety, but not to [the] point of anxiety reaction. The upset that she may experience is related to usual situational problems in life." The examiner found that the Veteran was alert, oriented in 3 spheres with no gross thought disorder and no delusions, and no ideas of reference, suicidal or homicidal ideations. The examiner reported that the diagnostic impression was normal, and the Veteran was reported to be qualified for military service.

On December 5, 1975, a military medical examiner noted that the Veteran was medically qualified for 	military service and she was accepted for service. 

WHILE ON ACTIVE DUTY in December 1976, she was treated for depression due to work place, community and living facility.  She was deemed qualified for military service.  In March 1977, she was observed to be "pretty depressed" and was diagnosed with situational depression; and in April 1977, she reported that she was not happy with her job and environment, and was again diagnosed with situational depression.  It was noted that the Veteran might have benefited from supportive counseling at that time. Post-service, the clinical record indicates that the Veteran has been diagnosed with and treated for various psychiatric disorders, to include PTSD, anxiety, depression and panic disorder with agoraphobia.

d. After reviewing the records, considering her lay statements and pre-service and post-service medical history, and identifying all appropriate symptoms and diagnoses, the examiner must provide a clarifying medical opinion.  Specifically the examiner must provide medical findings or opinions responsive to each of the following questions:

(i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran had an acquired psychiatric disorder that pre-existed her entry into active military service?

(ii) If it is found as medically undebatable that an acquired psychiatric disorder did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

e. In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions. The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion. If her reports are discounted, the examiner should provide a reason for doing so. 

f. The examiner must provide a detailed explanation discussing why and how all conclusions and opinions were reached. This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions, as indicated.  The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete explanation for all opinions and conclusions reached. If the examiner is unable to render the requested opinion he or she must so state; however, a complete explanation for such a finding must be provided. 

g. The examiner is advised that the courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted and the results; whether a comprehensive review of the claims folder and other medical and factual evidence was considered, including other medical opinions; and the conclusions reached and whether they are based on the state of medical knowledge. The examiner is also advised that by law, the mere statement that the claims folder was reviewed and the examiner has expertise is not sufficient to find that the examination is adequate. 

2. After completing all indicated development to the extent possible, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's increased rating and service connection claims under all rating criteria and all theories of entitlement presented in this remand.  IN PARTICULAR AS TO THE CLAIM OF SERVICE CONNECTION FOR A PSYCHIATRIC DISORDER, THE RO/AMC MUST APPLY THE LAW REGARDING THE PRESUMPTION OF SOUNDNESS, AND THE PRESUMPTION OF AGGRAVATION CONSISTENT WITH THE LAW REVIEWED ABOVE.  If the benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and allow the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


